Filed 6/2/15 In re E.A. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re E.A., JR. and ANGELIQUE A.,                                           2d Juv. No. B261219
Persons Coming Under the Juvenile Court                              (Super. Ct. Nos. 1435874, 1435875)
Law.                                                                       (Santa Barbara County)


SANTA BARBARA COUNTY CHILD
PROTECTIVE SERVICES,

     Plaintiff and Respondent,

v.

DIANA R.,

     Defendant and Appellant.



                   Diana R. (Mother) appeals from the order terminating her parental rights to
her children, E.A., Jr. and Angelique A., and selecting adoption as the permanent plan.
(Welf. & Inst. Code, § 366.26.) We appointed counsel to represent Mother on appeal.
                   On April 6, 2015, counsel filed an opening brief pursuant to In re Phoenix
H. (2009) 47 Cal. 4th 835. Counsel found no arguable issues and requested that Mother
be permitted to personally file a supplemental opening brief. On April 6, 2015, we
notified mother that she had 30 days within which to submit by letter or brief any
contentions she wished us to consider, and that failure to do so would result in the
dismissal of her appeal as abandoned. We have received no response from Mother.
             Because no claim of error or other defect has been raised in this matter, the
appeal filed on January 7, 2015, is dismissed as abandoned. (In re Phoenix H., supra, 47
Cal.4th at pp. 844-846; In re Sade C. (1996) 13 Cal. 4th 952, 994.)
             NOT TO BE PUBLISHED.



                                                       YEGAN, J.

We concur:


             GILBERT, P.J.



             PERREN, J.
                  Arthur A. Garcia, Judge


          Superior Court County of Santa Barbara


           ______________________________




Ernesto Paz Rey, under appointment by the Court of Appeal, for Appellant.


No appearance for Respondent.